 
EXHIBIT 10.2

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.





U.S. $250,000 
Original Issue Date: December 29, 2005 
Holder: Global Matrechs, Inc.
 

 
 
NOTE DUE JANUARY 1, 2011


THIS NOTE is made by TRUE TO FORM LIMITED, INC., a Massachusetts corporation,
having a principal place of business at 91 French Avenue, Braintree,
Massachusetts 02184(the “Company”) and issued to GLOBAL MATRECHS, INC., a
Delaware corporation (the “Holder”), having a principal place of business at 90
Grove Street, Suite 201, Ridgefield, Connecticut 06877, as partial consideration
for the sale of 100 shares of common stock of the Company by the Holder to Mark
Allen in connection with that certain Stock Purchase Agreement dated the date
hereof by and among the Holder, the Company and Mark Allen.


FOR VALUE RECEIVED, the Company promises to pay to the Holder or registered
assigns, the principal sum of Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00), with interest, which interest shall begin accruing on April 1,
2006, at an initial rate equal to the Prime Rate (as defined below) plus one
percent (1%) per annum initially calculated on the March 31, 2006, such interest
rate to be subsequently adjusted on the last day of each subsequent Measurement
Period (as defined below) based on the Prime Rate (as defined below) plus one
percent (1%) per annum on such Calculation Date. Interest shall be calculated
daily on the basis of a 365-day year. This Note shall become payable, as
follows:


(i) Commencing on April 1, 2006, beginning on the 45th day following the last
day of each Measurement Period (as defined below) (each such 45th day a “Payment
Date”), the Company shall be required to make the Base Payment (as defined
below) to the Holder. For avoidance of doubt, on any particular Payment Date, no
Base Payment shall be payable unless, during the applicable Measurement Period,
the Company’s gross sales shall have been greater than the Sales Target (as
defined below).


(ii) On the Maturity Date, all principal and interest then outstanding shall
become immediately due and payable.


On each Payment Date, the Company shall provide to the Holder a written
statement, together with such supporting documentation as the Holder may
reasonably require, setting forth the calculation determining whether, for such
Payment Date, a Base Payment is payable and, if so, the calculation of such Base
Payment. The payments described in paragraphs (i) and (ii) above shall, in each
case, be applied first to accrued interest and then to outstanding principal.
All principal and interest remaining outstanding on the Maturity Date (as
defined below) shall be immediately payable on such date.


The Company shall permit any authorized representatives of the Holder free and
full access at all
 
 
 

--------------------------------------------------------------------------------

 
 
reasonable times and upon reasonable notice to all of the books and records,
including financial records, and properties of the Company and any of its
subsidiaries for any reasonable purpose whatsoever. If the Holder shall
reasonably believe that there has been any inaccuracy in the Company’s
calculation of the Base Payment for any Measurement Period, or is unable to form
a reasonable belief due to the inadequacy of the Company’s books and records for
such purpose, the Holder may require the Company to retain an independent
auditor of regional reputation mutually satisfactory to the Company and the
Holder to audit the Company’s financial records. If, in the course of such
audit, it is determined that the Holder’s calculations of the Base Payments due
for all Payment Dates preceding the completion of such audit have resulted in
understating amounts properly due under the Note by five percent or more in the
aggregate (such understatement “Material Underpayments”), any such Material
Underpayments shall become immediately due and payable and the Company shall
bear the full expense of such audit and shall reimburse the Holder for any costs
incurred by it in connection with such audit (including, but not limited to,
costs associated with allocation of Company personnel for the purposes of
overseeing such audit). If the audit does not reveal any Material Underpayments,
all direct third-party costs of such audit shall be borne by the Holder. In any
event, any underpayments, whether or not they constitute Material Underpayments,
shall be immediately remitted to the Holder upon their discovery.


As used herein the following terms shall have the following meanings:


“Base Payment” shall, with respect to any Payment Date, be equal to three
percent of gross sales in excess of the Sales Target for the most recently
completed Measurement Period preceding such Payment Date.


“Maturity Date” shall mean January 1, 2011.


“Measurement Period” shall mean any of the three-month periods immediately
preceding each of April 1, 2006 and the 1st of each April, July, October and
January thereafter until, and not including, the Maturity Date.


“Prime Rate” shall mean that annual rate of interest announced from time to time
by Citibank, N.A. called its “prime rate”.


“Sales Target” shall mean $315,000.


This Note is subject to the following additional provisions:


Section 1. Default.


“Event of Default” wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


(i) any default by the Company in the payment of principal or interest payable
in respect of this Note, which default continues for a period of twenty (20)
calendar days after the receipt of notice from the Holder of such default;


(ii) any failure to observe or perform any other material covenant, agreement or
warranty contained in, or otherwise commit any material breach of, this Note;


(iii) the Company shall commence a voluntary case under the United States
Bankruptcy Code or insolvency laws as now or hereafter in effect or any
successor thereto (the
 
 
Page 2

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code”); or an involuntary case is commenced against the Company
under the Bankruptcy Code and the petition is not controverted within thirty
(30) days, or is not dismissed within sixty (60) days, after commencement of
such involuntary case; or a "custodian" (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or any substantial part of the property
of the Company or the Company commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Company or there is commenced against the
Company any such proceeding which remains undismissed for a period of sixty (60)
days; or the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company suffers any appointment of any custodian or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty (60) days; or the Company makes a general assignment for the
benefit of creditors; or the Company shall fail to pay, or shall state that it
is unable to pay its debts generally as they become due; the Company shall call
a meeting of all of its creditors with a view to arranging a composition or
adjustment of its debts; or the Company shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by the Company for the purpose of
effecting any of the foregoing;


(iv) the Company shall default in any of its obligations under any mortgage,
credit agreement or other facility, indenture, agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced
any indebtedness of the Company or an amount exceeding Fifty Thousand Dollars
($50,000.00), whether such indebtedness now exists or shall hereafter be created
and such default shall result in such indebtedness becoming or being declared
due and payable prior to the date on which it would otherwise become due and
payable; or


(vi) the Company has entered against it by any court or other adjudicatory body
of competent jurisdiction any judgment in an amount equal to at least Fifty
Thousand Dollars ($50,000.00).


Section 2. Interest Rate Limitation. The parties intend to conform strictly to
the applicable usury laws in effect from time to time during the term hereof.
Accordingly, if any transaction contemplated hereby would be usurious under such
laws, then notwithstanding any other provision hereof: (i) the aggregate of all
interest that is contracted for, charged, or received under this Note shall not
exceed the maximum amount of interest allowed by applicable law (the “Highest
Lawful Rate”), and any excess shall be promptly credited to the Company by the
Holder (or, to the extent that such consideration shall have been paid, such
excess shall be promptly refunded to the Company by the Holder); (ii) neither
the Company nor any other Person now or hereafter liable hereunder shall be
obligated to pay the amount of such interest to the extent that it is in excess
of the Highest Lawful Rate; and (iii) the effective rate of interest shall be
reduced to the Highest Lawful Rate. All sums paid, or agreed to be paid, to the
Holder for the use, forbearance, and detention of the debt of the Company to the
Holder shall, to the extent permitted by applicable law, be allocated throughout
the full term of the Note until payment is made in full so that the actual rate
of interest does not exceed the Highest Lawful Rate in effect at any particular
time during the full term thereof. If at any time the rate of interest under the
Note exceeds the Highest Lawful Rate, the rate of interest to accrue pursuant to
this Note shall be limited, notwithstanding anything to the contrary in this
Note, to the Highest Lawful Rate, but any subsequent reductions in the Base Rate
shall not reduce the interest to accrue pursuant to this Note below the Highest
Lawful Rate until the total amount of interest accrued equals the amount of
interest that would have accrued if a varying rate per annum equal to the
interest rate under the Note had at all times been in effect. If the total
amount of interest paid or accrued pursuant to this Note under the foregoing
provisions is less than the total amount of interest that would have accrued if
a varying rate per annum equal to the interest rate under the Note had been in
effect, then
 
 
Page 3

--------------------------------------------------------------------------------

 
 
the Company agrees to pay to the Holder an amount equal to the difference
between (x) the lesser of (A) the amount of interest that would have accrued if
the Highest Lawful Rate had at all times been in effect, or (B) the amount of
interest that would have accrued if a varying rate per annum equal to the
interest rate under the Note had at all times been in effect, and (y) the amount
of interest accrued in accordance with the other provisions of this Note.


Section 3. Except as expressly provided herein, no provision of this Note shall
alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, interest and liquidated damages (if any)
on, this Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct obligation of the Company.


Section 4. If this Note shall be mutilated, lost, stolen or destroyed, the
Company shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Note, or in lieu of or in substitution for a lost,
stolen or destroyed Note, a new Note for the principal amount of this Note so
mutilated, lost, stolen or destroyed but only upon receipt of evidence of such
loss, theft or destruction of such Note, and of the ownership hereof, and
indemnity, if requested, all reasonably satisfactory to the Company.


Section 5. This Note shall be governed by and construed in accordance with the
laws of The Commonwealth of Massachusetts. Each of the parties consents to the
exclusive jurisdiction of the federal courts or the state courts of The
Commonwealth of Massachusetts in connection with any dispute arising under this
Note and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non coveniens, to the bringing of any
such proceeding in such jurisdictions. To the extent determined by such court,
the Company shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under this Note. THE COMPANY HEREBY WAIVES THE RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR
RELATED TO THIS NOTE.


Section 6. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver must be in writing.


Section 7. Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.


Section 8. Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day (or, if such next succeeding Business Day falls
in the next calendar month, the preceding Business Day in the appropriate
calendar month). As used herein, “Business Day” means any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.


Section 9. Notices. All notices, requests, consents and other communications
hereunder to any party shall be contained in a written instrument addressed to
such party at the address set forth in the preamble hereto or such other address
as may hereafter be designated in writing by the addressee to the
 
 
Page 4

--------------------------------------------------------------------------------

 
 
addressor listing all parties and shall be deemed given (a) when delivered in
person or duly sent by fax showing confirmation of receipt, (b) two days after
being duly sent by first-class mail postage prepaid, or (c) one day after being
duly sent by DHL, Federal Express or other recognized express courier service.
 
 
Page 5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer duly authorized for such purpose, as of the date first above
indicated.
 

       
TRUE TO FORM LIMITED, INC.
 
   
   
    By:   /s/ Mark J. Allen  

--------------------------------------------------------------------------------

Mark J. Allen
   


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 6

--------------------------------------------------------------------------------

 